FLETCHER, Chief Judge
(concurring in part, dissenting in part):
I perceive the judge’s prorogued action regarding the motions to suppress evidence as detrimental to good court procedure. Such delay not only impedes the defendant in his determination of a proper plea and his optional request to appear before the military judge alone, but simultaneously precludes a pretrial government decision on the sufficiency of its evidence. These determinations are more easily and properly made under what I believe the better practice: a pretrial hearing for motions to suppress evidence. Such a procedure was approved in spirit in Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964) and its progeny. Though I condemn the procedure used here, that condemnation is not sufficient in and of itself to require a new trial.
I concur with the conclusion of the majority regarding the preemption issue.